Citation Nr: 0416862	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  95-03 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability rating for 
allergic rhinitis.  

2.  Entitlement to a compensable disability rating for 
ureteral calculus.  

3.  Entitlement to an increased disability rating for status 
post transurethral resection of the prostate, currently 
evaluated as 40 percent disabling.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1943 to 
January 1946 and from September 1946 to November 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO denied the issues of entitlement to compensable disability 
evaluations for the service-connected allergic rhinitis, 
urethral calculus, and status post transurethral resection of 
the prostate.  

Following receipt of notification of the October 1993 rating 
decision, the veteran perfected a timely appeal with respect 
to the denial of his compensable rating claims.  During the 
current appeal, and specifically by a June 2001 rating 
action, the RO awarded the following compensable evaluations 
for the veteran's service-connected status post transurethral 
resection of the prostate:  10 percent from October 30, 1997 
and 40 percent from March 19, 2001.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  The service-connected allergic rhinitis has been 
asymptomatic.  

3.  The service-connected ureteral calculus has been 
asymptomatic.  

4.  From May 11, 1990 through March 18, 2001, the 
service-connected status post transurethral resection of the 
prostate was manifested by complaints of impotence, 
tenderness upon ejaculation with use of the vacuum device, 
and nocturia times one to three times per night.  

5.  Since March 19, 2001, the service-connected status post 
transurethral resection of the prostate has been manifested 
by frequency times ten or twelve, nocturia times twelve, 
dysuria, a thin stream, urgency, impotence, and the need for 
medication for urgency but by no need for invasive or 
noninvasive procedures (including catherizations, drainage 
procedures, and dilations), absorbent materials, or recurrent 
urinary tract infections.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
service-connected allergic rhinitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.321(b)(1) and § 4.97, Diagnostic Code 6522 (2003); 
38 C.F.R. § 4.97, Diagnostic Code 6501 (1996).  

2.  The criteria for a compensable disability rating for the 
service-connected ureteral calculus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.321(b)(1) and § 4.115b, Diagnostic Code 7510 (2003); 
38 C.F.R. § 4.115a, Diagnostic Code 7510 (1993).  

3.  The criteria for 20 percent disability rating for the 
service-connected status post transurethral resection of the 
prostate from May 11, 1990 through March 18, 2001 have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.115a, Diagnostic Code 7512, 7526 (1989), and §§ 4.115a, 
4.115b, Diagnostic Code  7527 (2003).  

4.  The criteria for a disability rating greater than 
40 percent for the service-connected status post 
transurethral resection of the prostate since March 19, 2001 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 3.321(b)(1) and §§ 4.115a, 4.115b, Diagnostic 
Code 7527 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court Of Appeals For Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In a statement of the case (SOC) issued in December 1994; a 
letter dated in February 1995; the supplemental statements of 
the case (SSOCs) furnished in January 1996, September 1996, 
and June 2001; a letter dated in June 2001; and the SSOC 
issued in August 2003, the RO informed the veteran of the 
provisions of the VCAA, the criteria used to adjudicate his 
increased rating claims, the type of evidence needed to 
substantiate these issues, as well as the specific 
information necessary from him.  Further, the SOC and 
multiple SSOCs furnished in the present case advised the 
veteran of the evidence of record and of the reasons and 
bases for the decision.  In addition, in the June 2001 
letter, the RO specifically notified the veteran that VA 
would assist in obtaining identified records but that it was 
his duty to give enough information to enable VA to obtain 
any such available additional records and that the 
responsibility of supporting his claim with appropriate 
evidence was his.  

Moreover, in the June 2001 letter, the RO informed the 
veteran that the agency would make "reasonable efforts to 
help . . . [him] get evidence necessary to support . . . 
[his] claim . . . [, that it would] try to help . . . [him] 
get such things as medical records, employment records, or 
records from other Federal agencies . . . [, and that he] 
must give . . . enough information about these records so 
that . . . [the agency] can request them from the agency or 
person who has them."  This statement, which references the 
veteran's opportunity to provide VA with information 
concerning a variety of additional sources of evidence 
appears to satisfy the "fourth element" of the VCAA notice 
requirements (which stipulates that VA must request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)").  

Further, the Board acknowledges that the RO did not inform 
the veteran of the specific information necessary from him or 
his opportunity to submit any pertinent evidence until the 
June 2001 letter, which was issued after the initial denial 
of the increased rating claims in October 1993.  In this 
regard, the Board notes that the initial denial of these 
issues occurred prior to the enactment of the VCAA.  In any 
event, the Board finds that such defect (with respect to the 
timing of the VCAA notice requirement) was harmless error.  

As discussed above, the content requirements of a VCAA notice 
have been fully satisfied in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Additionally, in 
reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and 
without providing any deference to the AOJ's decision.  Thus, 
there is no "adverse determination," as discussed by the 
Court in Pelegrini, for the veteran to overcome.  
The VCAA requires that, with regard to the satisfaction of 
the duty to notify, a claimant must be given the opportunity 
to submit information and evidence in support of his or her 
claim.  Once this has been accomplished, all due process 
concerns have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A review 
of the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Further, during the current appeal, the veteran has undergone 
several pertinent VA examinations.  

Consequently, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the issues on appeal would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

II.  Increased Rating For Service-Connected Allergic Rhinitis

According to the service medical records from the veteran's 
first period of active military duty, he was treated for 
catarrhal acute nasopharyngitis in February 1944 and January 
1946.  The discharge examination conducted in January 1946 
demonstrated that he had no nasal abnormalities.  A post 
service VA examination conducted in April 1946 demonstrated 
that his nose was normal.  

Service medical records from the veteran's second period of 
active military duty reflect treatment for nasal obstruction 
and deviation of the nasal septum to the right in May 1953, 
chronic hypertrophic rhinitis in September through November 
1953, and vasomotor rhinitis or allergic rhinosinusitis in 
January 1954.  The separation examination conducted in 
October 1957 demonstrated that the veteran's nose and sinuses 
were normal.  

According to a report of a VA nasal examination completed in 
May 1958, a rhinoscopy reflected allergic inflammatory 
changes of both sides of the veteran's nose as well as septal 
deviation to the right.  The veteran's sinsuses were found to 
be clear.  The examiner diagnosed allergic rhinitis and a 
deviated septum.  

In June 1958, the RO considered this relevant in-service, and 
post-service, evidence.  The RO concluded that the data 
warranted the grant of service connection for allergic 
rhinitis and the assignment of a noncompensable evaluation 
for this disability, effective from November 1957.  

The veteran's service-connected allergic rhinitis remains 
evaluated as noncompensably disabling.  A VA general medical 
examination conducted in August 1977 demonstrated mild nasal 
septum deviation to the right.  A VA ear, nose, and throat 
examination completed in the following month reflected the 
presence of a rhinolith in the left nasal passage which was 
removed as well as nasal septum deviation to the right with 
dripping airway on the right side.  The examiner confirmed an 
impression of a deviated nasal septum.  

On April 2, 1992, the RO received from the veteran his claim 
for a compensable disability rating for his service-connected 
allergic rhinitis.  According to the relevant evidence 
received during the current appeal, in September 1992, the 
veteran underwent a VA nose and throat (pulmonary) 
examination.  At that time, he complained of right nasal 
obstruction as well as headaches.  A physical evaluation 
demonstrated deviation of the nasal septum to the right.  The 
examiner diagnosed a second degree deviated nasal septum to 
the right and allergic rhinitis.  In addition, the examiner 
stated that he had requested that X-rays be taken of the 
veteran's paranasal sinuses and also recommended that the 
veteran undergo surgery to correct his deviated nasal septum.  

In December 1992, the veteran was hospitalized for four days 
at a VA medical facility.  At that time, he underwent a 
septoplasty.  

Thereafter, in March 2001, the veteran underwent a VA nose, 
sinus, larynx, and pharynx examination.  At that time, he 
complained of recurrent nasal stuffiness for many years.  He 
described bleeding through his nose only when his turbinates 
were congested and denied purulent discharge, dyspnea on rest 
or exertion, and speech impairment.  A physical examination 
demonstrated no nasal obstruction, tenderness, purulent 
discharge, or crusting.  The examiner diagnosed allergic 
rhinosinusitis.  

At a VA outpatient treatment session in October 2001, an 
evaluation of the veteran's nose was negative.  In 
particular, the examination demonstrated no nose bleeds, 
nasal discharge, or sinus diseases.  

B.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2003).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2003).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2003).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility. See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  

With regard to the veteran's increased rating claim for his 
service-connected allergic rhinitis, the Board notes that the 
schedular criteria by which respiratory disabilities are 
rated changed during the pendency of the veteran's appeal.  
See 61 Fed. Reg. 46,720-46,731 (Sept. 5, 1996) (effective 
Oct. 7, 1996) codified at 38 C.F.R. § 4.97, Diagnostic Code 
6522 (2003).  The VA General Counsel has held that where a 
law or regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  Thus, the revised criteria under Diagnostic Code 
6522 are not applicable prior to October 7, 1996, the 
effective date of revision.  

In this regard, the Board notes that, prior to October 7, 
1996, the applicable diagnostic code (which rated impairment 
resulting from chronic atrophic rhinitis) stipulated that 
evidence of definite atrophy of intranasal structure and 
moderate secretion warranted the assignment of a 10 percent 
disability rating.  38 C.F.R. § 4.97, Diagnostic Code 6501 
(1996).  The next higher disability evaluation of 30 percent 
required evidence of moderate crusting and ozena with 
atrophic changes.  Id.  The highest disability rating 
allowable pursuant to this diagnostic code, 50 percent, 
required evidence of massive crusting and marked ozena with 
anosmia.  Id.  

Since October 7, 1996, the applicable diagnostic code (which 
evaluates impairment resulting from allergic or vasomotor 
rhinitis) has stipulated that evidence of greater than 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side, without polyps, warrants an 
award of a 10 percent disability rating.  38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2003).  The next higher disability 
evaluation, 30 percent, the highest rating allowable pursuant 
to this diagnostic code, requires evidence of polyps.  Id.  

Throughout the current appeal, the veteran has asserted that 
his service-connected allergic rhinitis is more severe than 
the current noncompensable disability evaluation indicates.  
He has not been more specific.  

The veteran's descriptions of his service-connected allergic 
rhinitis are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of this service-connected 
disability must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.  

During the current appeal, the veteran's service-connected 
allergic rhinitis has been essentially asymptomatic.  The 
Board acknowledges the veteran's complaints of right nasal 
obstruction as well as headaches and objective evaluation 
findings of deviation of the nasal septum to the right.  
Further, in December 1992, the veteran underwent a 
septoplasty.  Significantly, however, physical examination 
completed during this time period demonstrated did not 
reflect objective evaluation findings specifically associated 
with the veteran's service-connected allergic rhinitis.  
Without evidence of definite atrophy of intranasal structure 
and moderate secretion, a 10 percent disability rating (under 
the old rating criteria) cannot be awarded.  See, 38 C.F.R. 
§ 4.97, Diagnostic Code 6501 (1996).  

Recent evaluations of the veteran's nose and nasal passages 
have included his complaints of recurrent nasal stuffiness 
for many years but have also provided evidence of no nasal 
obstruction, tenderness, purulent discharge, crusting, or 
dyspnea on rest or exertion associated with the diagnosed 
allergic rhinosinusitis.  Without evidence of greater than 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side, without polyps, since 
October 7, 1996, an award of 10 percent (under the new rating 
criteria) for the service-connected allergic rhinitis cannot 
be made.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2003).  
Consequently, in view of the fact that the preponderance of 
the evidence against the veteran's claim for a compensable 
disability rating for the service-connected allergic 
rhinitis, this issue must be denied.  

III.  Increased Rating For Service-Connected Ureteral 
Calculus

According to the service medical records from the veteran's 
first period of active military duty, he was treated for mild 
non-venereal suppurative acute urethritis in January through 
February 1944.  The report of the January 1946 discharge 
examination did not include any notation regarding any 
bladder or kidney disability.  The April 1946 VA examination 
provided a diagnosis of chronic urethritis.  

Service medical records from the veteran's second period of 
active military duty reflect treatment for right flank pain, 
pysuria, and burning sensation in June 1952; urinary bladder 
pain, frequency and urgency, nocturia and dysuria in March 
1955 (when an examiner provided an impression of cystitis); 
and a calculus in the ureter in April 1955.  The October 1957 
separation examination demonstrated that the veteran's 
genitourinary system was normal.  

According to a report of a VA urology examination conducted 
in April 1958, the veteran complained of dysuria manifested 
by occasional burning and frequency of urination.  He denied 
any gross hematuria.  A physical examination provided no 
evidence of an ureteral calculus.  

In June 1958, the RO considered this relevant in-service, and 
post-service, evidence.  The RO concluded that the data 
warranted the grant of service connection for a history of an 
ureteral calculus and the assignment of a noncompensable 
evaluation for this disability, effective from November 1957.  

This service-connected disability remains evaluated as 
noncompensably disabling.  Relevant evidence received 
following the initial grant of service connection for this 
disorder in June 1958 reflected private medical care for 
gross hematuria in May 1977.  

The August 1977 VA general medical examination determined 
that the veteran's kidneys were not palpable.  Between July 
and September 1977, the veteran underwent a VA genitourinary 
evaluation.  In July 1977, he provided the examiner a report 
from a private physician who noted that he (the veteran) had 
had an urethral stricture as well as bladder varicosities.  A 
September 1977 notation indicates that an urinalysis was 
negative for blood.  

Subsequently, during a one month VA hospitalization between 
March and April 1986 for genitourinary treatment, the veteran 
underwent a sonogram.  A pertinent diagnosis included a left 
renal cyst.  

On April 2, 1992, the RO received from the veteran his claim 
for a compensable disability rating for his service-connected 
ureteral calculus.  According to the relevant evidence 
received during the current appeal, the veteran failed to 
report to a VA genitourinary examination completed in 
September 1992.  

In November 1996, the veteran sought VA medical care for 
complaints of left flank pain for the previous three to four 
days.  A physical examination demonstrated left flank 
discomfort reproduced by palpation and percussion.  The 
examiner provided a diagnostic impression of left flank pain 
and recommended ruling out a kidney stone versus an urinary 
tract infection.  X-rays taken of the veteran's abdomen later 
that day showed no opaque calculi along the renal or ureteral 
pathways.  

In March 2001, the veteran underwent a VA genitourinary 
examination.  At that time, he reported having a history of 
renal colics and passing stones.  He denied having acute 
nephritis or the need for catheterization or dialysis.  

At a VA genitourinary examination conducted in September 
2002, the veteran denied having any renal colic, bladder 
stones, acute nephritis, diet or medication therapy.  In 
addition, he stated that he had not undergone any pertinent 
invasive, or noninvasive, procedures.  

At a VA genitourinary examination subsequently conducted in 
March 2003, the veteran again denied renal colic, bladder 
stones, or acute nephritis.  Further, he reiterated his 
previous statement made at the VA genitourinary evaluation 
completed in September 2002 that he had not undergone any 
relevant invasive, or noninvasive, procedures.  

B.  Analysis

As the Board has discussed in this decision, in evaluating 
the severity of a particular disability, consideration of the 
history of the disorder is essential.  38 C.F.R. §§ 4.1 and 
4.2 (2003).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2003).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2003).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2003).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility. See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  

With regard to the veteran's increased rating claim for his 
service-connected ureteral calculus, the Board notes that the 
schedular criteria by which genitorurinary disabilities are 
rated changed during the pendency of the veteran's appeal.  
See 59 Fed. Reg. 2527 (Jan. 18, 1994) (effective Feb. 17, 
1994) codified at 38 C.F.R. § 4.115b, Diagnostic Code 7510 
(2003).  The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  Thus, the revised criteria under Diagnostic Code 
7510 are not applicable prior to February 17, 1994, the 
effective date of revision.  

In this regard, the Board notes that, prior to February 17, 
1994, the applicable diagnostic code stipulated that 
impairment resulting from ureterolithiasis would be evaluated 
as hydronephrosis.  38 C.F.R. § 4.115a, Diagnostic Code 7510 
(1993).  According to the relevant diagnostic code which 
rated impairment caused by hydronephrosis, evidence of mild 
symptomatology with only an occasional attack of colic, no 
infection, no requirement of catheter drainage warranted the 
assignment of a 10 percent disability rating.  38 C.F.R. 
§ 4.115a, Diagnostic Code 7509 (1993).  The next higher 
disability evaluation of 20 percent required evidence of 
moderate pathology, including frequent attacks of colic and 
requiring catheter drainage.  Id.  A 30 percent disability 
rating required evidence of moderately severe symptoms with 
frequent attacks of colic, an infection (pyonephrosis), and 
great impairment of kidney functioning.  Id.  Severe 
hydronephrosis with infection or involvement of the other 
kidney was to be rated as an absence of one kidney with 
nephritis, infection, or pathology of the other.  Id.  See 
also, 38 C.F.R. § 4.115a, Diagnostic Code 7500 (1993).  

Since February 17, 1994, the applicable diagnostic code has 
stipulated that, when ureterolithiasis has resulted in 
recurrent stone formation requiring one or more of the 
following:  diet therapy, drug therapy, or invasive or 
non-invasive procedures more than two times per year, a 
disability evaluation of 30 percent will be assigned.  
38 C.F.R. § 4.115b, Diagnostic Code 7510 (2003).  Otherwise, 
impairment resulting from ureterolithiasis will be rated as 
hydronephrosis.  According to the relevant diagnostic code, 
evidence of only an occasional attack of colic with no 
infection and no requirement of catheter drainage warrants an 
award of a 10 percent disability rating.  38 C.F.R. § 4.115b, 
Diagnostic Code 7509 (2003).  The next higher disability 
evaluation, 20 percent, necessitates evidence of frequent 
attacks of colic requiring catheter drainage.  Id.  Further, 
a 30 percent disability rating requires evidence of frequent 
attacks of colic with infection (pyonephrosis) and impairment 
of kidney functioning.  Id.  Severe hydronephrosis will be 
evaluated as renal dysfunction.  See, 38 C.F.R. § 4.115a 
(2003).  

Throughout the current appeal, the veteran has asserted that 
his service-connected ureteral calculus is more severe than 
the current noncompensable disability evaluation indicates.  
He has not, however, provided more specific descriptions of 
the purported worsening of this service-connected disorder.  
While the veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence (see, Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992)), they must be 
considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

During the current appeal period, the veteran's 
service-connected ureteral calculus was asymptomatic.  The 
claims folder contains no records of treatment for, or 
evaluation of, the veteran's ureteral calculus during this 
time frame.  In this regard, the Board notes that the veteran 
was scheduled to undergo a VA genitourinary examination in 
September 1992 but failed to report to the evaluation.  
Without evidence of even mild symptomatology to include only 
an occasional attack of colic, a 10 percent evaluation (under 
the old rating criteria) cannot be awarded.  See, 38 C.F.R. 
§ 4.115a, Diagnostic Code 7509 (1993).  

Recent genitourinary evaluations have included the veteran's 
denial of any renal colic, bladder stones, acute nephritis, 
or the need for catheterization, dialysis, invasive or 
noninvasive procedures, or diet or medication therapy.  
Without evidence of even only an occasional attack of colic 
an award of a 10 percent disability rating (under the new 
rating criteria) cannot be made.  38 C.F.R. § 4.115b, 
Diagnostic Code 7509 (2003).  Furthermore, without evidence 
of recurrent stone formation requiring one or more of the 
following:  diet therapy, drug therapy, or invasive or 
non-invasive procedures more than two times per year, a 
disability evaluation of 30 percent (under the new rating 
criteria) cannot be awarded for the time frame since 
February 17, 1994.  See, 38 C.F.R. § 4.115b, Diagnostic 
Code 7510 (2003).  Consequently, in view of the fact that the 
preponderance of the evidence against the veteran's claim for 
a compensable disability rating for the service-connected 
ureteral calculus, this issue must be denied.  

IV.  Increased Rating For Service-Connected Status Post 
Transurethral Resection Of The Prostate

According to the service medical records from the veteran's 
second period of active military duty, in July 1952, a 
treating physician recommended that the veteran undergo 
prostatic massage twice weekly.  The October 1957 separation 
examination demonstrated that the veteran's genitourinary 
system was normal.  

A physical evaluation conducted at the April 1958 VA urology 
examination demonstrated a boggy prostate.  The examiner 
diagnosed chronic prostatitis.  

In June 1958, the RO considered this relevant in-service, and 
post-service, evidence.  The RO concluded that the data 
warranted the grant of service connection for chronic 
prostatitis and the assignment of a noncompensable evaluation 
for this disability, effective from November 1957.  

According to relevant evidence received following the initial 
grant of service connection for this disorder in June 1958, 
the veteran received private medical treatment for obstructed 
prostatic hypertrophy and trilobar prostatic hypertrophy in 
May 1977.  VA medical records dated from May to November 1977 
reflect outpatient treatment for benign prostatic 
hypertrophy.  Multiple cystoscopies completed during this 
time period confirmed this diagnosis and also reflected an 
enlarged prostate without obstruction.  

The August 1977 VA general medical examination also confirmed 
that the veteran's prostate gland was enlarged.  A July 1977 
VA genitourinary evaluation reflected the presence of a very 
enlarged and hard epidydimous which was opaque to 
translumination as well as soft areas of the prostate.  

Between March and April 1986, the veteran was hospitalized at 
a VA medical facility for approximately one month for 
treatment for benign prostatic hypertrophy.  During that 
time, he underwent a transurethral resection of his prostate 
without complications.  His post surgical course was 
uneventful.  

On April 2, 1992, the RO received from the veteran his 
current claim for a compensable rating for his 
service-connected ureteral calculus.  However, following the 
most recent denial of an increased rating for prostate 
disability in December 1989, a May 11, 1990 VA outpatient 
treatment report notes complaints of suprapubic pain.  This 
can be considered an informal claim for an increased rating 
pursuant to the provisions of 38 C.F.R. § 3.157 (1989, 2003).  
See Servello v. Derwinski 3 Vet. App. 196, at 198 (1992).  

In August 1991, it was reported that the veteran had nocturia 
times one to two.  In February 1992, the veteran sought VA 
treatment for complaints of a left groin ache and nocturia 
times one to two.  He also reported long-standing impotence.  
The examiner noted that the veteran's prostate felt normal.  
The veteran failed to report to a VA genitourinary 
examination scheduled in September 1992.  

VA medical records dated in January and November 1994 reflect 
the veteran's complaints of impotence as well as nocturia 
times two to three.  At a September 1995 VA outpatient 
treatment session, the veteran reported having nocturia times 
three.  Thereafter, in June 1997, the veteran underwent a 
cystoscopy which showed that he was stable.  

An October 30th, 1997 VA outpatient treatment session notes 
that the veteran is status post vacuum device placement due 
to erectile dysfunction.  At the time of this treatment 
session, he complained of tenderness upon ejaculation with 
use of the vacuum device.  He also reported having nocturia 
times two to three as well as itching underneath his 
testicles.  He denied any dysuria, incontinence, dribbling, 
straining, or hematuria.  A physical examination was adequate 
for age and sex.  Laboratory reports provided a PSA result of 
3.14.  The examiner explained that, despite the veteran's 
erectile dysfunction and resulting side effect of tenderness 
upon ejaculation with use of the vacuum device, his prostate 
condition remained asymptomatic, and the physical evaluation 
provided normal findings.  Consequently, the examiner 
concluded that the veteran should be discharged from the 
clinic.  

At the VA genitourinary examination conducted on March 19, 
2001, the veteran reported having nocturia times six to ten, 
dysuria (with a small stream and burning sensation), 
impotence, as well as testicular swelling.  He denied any 
lethargy, weakness, anorexia, weight loss or gain, 
incontinence, urinary tract infections, or malignancy.  A 
physical examination demonstrated normal testicles, a right 
hydrocele, a normal penis, a prostate with a weight of 
45 grams, a nodule at the apex, no fistula, no testicular 
atrophy, normal sensation and reflexes, normal peripheral 
pulses, and no specific residuals of genitourinary disease 
including post-treatment residuals of malignancy.  Laboratory 
results indicated a PSA of 4.12.  The examiner diagnosed 
benign prostatic hyperplasia prostatism of severe degree, 
erectile dysfunction, a prostatic nodule, and a right 
hydrocele.  

By a June 2001 rating action, the RO awarded increased 
evaluations for the veteran's service-connected prostate 
disorder.  Specifically, the RO granted a compensable 
disability rating of 10 percent, effective from October 30, 
1997, for the service-connected status post transurethral 
resection of the prostate and a compensable disability 
evaluation of 40 percent, effective from March 19, 2001, for 
this disorder.  

Due to the diagnosis of right hydrocele, the veteran 
underwent a right hydrocelectomy in May 2001.  He tolerated 
the procedure well.  At follow-up treatment session in June 
2001, the veteran showed no signs of infection.  

At an October 2001 VA outpatient treatment session, a 
genitourinary evaluation demonstrated good sphincter tone, no 
anal lacerations, no hemorroids, and an enlarged prostate.  
Laboratory tests previously completed in April 2001 provided 
a PSA of 4.020.  In pertinent part, the examiner assessed 
obstructive benign prostatic hypertrophy and noted in the 
evaluation report that the veteran would be referred to the 
urology clinic for further evaluation.  

Due to a subsequent examination finding of a right prostate 
mass and laboratory results of a high PSA level (of 12.05), 
the veteran underwent a needle biopsy of his prostate in 
March 2002.  The surgical pathology report provided diagnoses 
of adenocarcinoma of the right base, right mid-section, and 
right apex of the prostate as well as nodular hyperplasia of 
the left base, left mid-section, and left apex of the 
prostate.  

In September 2002, the veteran underwent another VA 
genitourinary examination.  At that time, the veteran 
reported loss of sexual function as well as a history of 
frequency, nocturia, and incontinence which requires him to 
change his underwear at times but which does not necessitate 
the need for pads.  He denied any hesitancy, dysuria, 
decrease force of stream, recurrent urinary tract infections, 
catheterization, dilations, drainage, or noninvasive or 
invasive procedures and made no complaints regarding any 
lethargy, weakness, anorexia, or weight loss or gain.  The 
examiner noted that he did not have access to the veteran's 
medical records.  A physical examination demonstrated a 
normal penis, soft and nontender epididymis, descended 
testicles, soft spermatic cords without lesions, no palpable 
rectal wall masses, complete indurated right side of the 
prostate (consistent with the known case of prostate cancer), 
seminal vesicles which were not palpable, no residuals of 
prostate cancer, no testicular atrophy, soft testicles with 
no masses, present cremasteric reflexes, present and 
symmetric peripheral pulses.  The examiner concluded that a 
cystoscopy showed evidence of residual prostatic adenoma, 
that the examination provided evidence of urinary 
incontinence which could be secondary to an unstable bladder, 
and that the veteran had erectile dysfunction "of organic 
origin . . . [which could also be] explained by the use of 
hormonal ablation for . . . [the veteran's] prostate 
cancer."  Consequently, the examiner assessed urinary 
incontinence due to an unstable bladder, erectile dysfunction 
of organic origin, and prostate cancer (for which the veteran 
was undergoing hormonal ablation treatment).  

In March 2003, the veteran underwent another VA genitourinary 
examination.  At that time, the veteran complained of 
frequency times ten or twelve, nocturia times twelve, a thin 
stream, urgency, impotence, a history of (but no current) 
catherizations particularly after treatment for prostate 
cancer, and a history of (but no current) drainage 
procedures.  He denied lethargy, the need for absorbent 
materials, dilations, or current invasive or noninvasive 
procedures.  The veteran initially described a history of 
recurrent urinary tract infection but subsequently reported 
that he was last hospitalized for treatment for such a 
condition in 1986.  In addition, the veteran reported taking 
medication for urgency.  

A physical examination demonstrated normal penis, testicles, 
spermatic cord, and epididymis; evidence of a residual scar 
of an hydrocelectomy; a very tiny almost absent prostate with 
no nodules; no fistula; no testicular atrophy; good sensation 
and reflexes; and good peripheral pulses.  The examiner 
diagnosed transurethral resection of the prostate for an 
obstructive prostate due to benign hyperplasia, 
adenocarcinoma of the prostate under hormonal treatment, 
erectile dysfunction secondary to the transurethral resection 
of the prostate, several urethral strictures secondary to the 
transurethral resection of the prostate, urgency incontinence 
secondary to the transurethral resection of the prostate, and 
dysuria and urgency incontinence secondary to the 
manipulation of the prostate and also to the adenocarcinoma 
of the prostate.  

B.  Analysis

As the Board has discussed in this decision, in evaluating 
the severity of a particular disability, consideration of the 
history of the disorder is essential.  38 C.F.R. §§ 4.1 and 
4.2 (2003).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2003).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2003).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2003).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility. See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  

With regard to the veteran's increased rating claim for the 
service-connected status post transurethral resection of his 
prostate, the Board notes that the schedular criteria by 
which genitorurinary disabilities are rated changed during 
the pendency of the veteran's appeal.  See 59 Fed. Reg. 2527 
(Jan. 18, 1994) (effective Feb. 17, 1994) codified at 
38 C.F.R. § 4.115b, Diagnostic Code 7527 (2003).  The VA 
General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether application of the 
revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or 
benefits the claimant had prior to enactment of the new rule.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the 
revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  Thus, the revised criteria under Diagnostic Code 
7527 are not applicable prior to February 17, 1994, the 
effective date of revision.  

In this regard, the Board notes that, prior to February 17, 
1994, the applicable diagnostic code stipulated that 
impairment resulting from resection or removal of the 
prostate gland would be evaluated as cystitis in accordance 
with severity and that a minimum rating of 20 percent would 
be applied.  38 C.F.R. § 4.115a, Diagnostic Code 7526 (1993).  
According to the relevant diagnostic code which rated 
impairment caused by chronic cystitis, evidence of mild 
symptomatology warranted the assignment of a noncompensable 
disability rating.  38 C.F.R. § 4.115a, Diagnostic Code 7512 
(1993).  The next higher disability evaluation of 10 percent 
required evidence of moderate pathology, including pyuria, 
diurnal, and noctural frequency.  Id.  A 20 percent 
disability rating required evidence of moderately severe 
symptoms with diurnal and noctural frequency with pain and 
tenesmus.  Id.  Severe pathology with urination at intervals 
of one hour or less with a contracted bladder was to be rated 
as 40 percent disabling.  Id.  The highest evaluation 
allowable pursuant to this diagnostic code, 60 percent, 
requires evidence of incontinence with the need to wear an 
appliance constantly.  Id.  

Since February 17, 1994, the applicable diagnostic code has 
stipulated that impairment resulting from injuries to the 
prostate gland, including infections, hypertrophy, and 
post-operative residuals, will be rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 
(2003).  Voiding dysfunction is rated based upon the 
particular condition, to include urine leakage, frequency, or 
obstructed voiding.  38 C.F.R. § 4.115a (2003).  Continual 
urine leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence will be rated in the 
following manner.  Specifically, evidence that such a 
condition requires the wearing of absorbent materials which 
must be changed less than two times per day will result in 
the assignment of a 20 percent disability rating.  Id.  The 
next higher evaluation of 40 percent requires evidence that 
absorbent materials are required to be worn and to be changed 
two to four times per day.  Id.  The highest rating for 
voiding dysfunction, 60 percent, necessitates evidence of the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day.  Id.  

With regard to urinary frequency conditions, evidence of a 
daytime voiding interval between two and three hours or of 
awakening to void two times per night will result in the 
assignment of a 10 percent disability rating.  Id.  The next 
higher evaluation of 20 percent requires evidence of a 
daytime voiding interval between one and two hours or of 
awakening to void three to four times per night.  Id.  The 
highest rating of 40 percent requires evidence of a daytime 
voiding interval of less than one hour or of awakening to 
void five or more times per night.  Id.  

According to the relevant criteria evaluating impairment 
resulting from obstructed voiding, obstructive symptomatology 
with or without stricture disease requiring dilatation one to 
two times per year warrants a noncompensable disability 
rating.  Id.  A compensable disability evaluation of 
10 percent requires marked obstructive symptomatology 
(including hesitancy, a slow or weak stream, and decreased 
force of stream) with any one or combination of the 
following:  (1)  post void residuals greater than 150 cc, 
(2)  uroflowmetry reflecting markedly diminished peak flow 
rate of less than 10 cc/sec, (3)  recurrent urinary tract 
infections secondary to obstruction, and (4)  stricture 
disease requiring periodic dilatation every two to three 
months.  Id.  The highest rating of 30 percent necessitates 
evidence of urinary retention requiring intermittent or 
continuous catheterization.  Id.  

Additionally, with regard to urinary tract infections, 
evidence of long-term drug therapy, one to two 
hospitalizations per year, and/or the need for intermittent 
intensive management warrants the assignment of a 10 percent 
disability rating.  Id.  The highest rating of 30 percent 
necessitates evidence of recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times per year) and/or continuous intensive management.  Id.  

Throughout the current appeal, the veteran has asserted that 
the service-connected status post transurethral resection of 
his prostate is more severe than the current evaluations 
indicate.  While the veteran's descriptions of this 
service-connected pathology are deemed to be competent 
evidence (see, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)), they must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.  

The service-connected status post transurethral resection of 
the veteran's prostate was manifested by initial complaints 
of nocturia times one to two with subsequent complaints of 
nocturia times two to three in the outpatient treatment 
records dated from 1990 to 1994.  In addition, the veteran 
described long-standing impotence.  In this regard, the Board 
notes that the veteran failed to report to a VA genitourinary 
examination scheduled in September 1992.  

According to the old genitourinary rating criteria, the 
service-connected status post transurethral resection of the 
veteran's prostate is evaluated as cystitis in accordance 
with the severity of the pertinent symptomatology.  These old 
requirements further provide that a minimum rating of 
20 percent would be assigned to the service-connected 
disability.  See, 38 C.F.R. § 4.115a, Diagnostic Code 7526 
(1993).  A higher rating of 40 percent (based upon impairment 
resulting from the cystitis by analogy) required evidence of 
severe pathology with urination at intervals of one hour or 
less with a contracted bladder.  Id.  The evidence with 
regard to the veteran's service-connected prostate disorder 
from May 11, 1990 through March 18, 2001 reflects nocturia 
times one to three as well as impotence.  Without evidence of 
severe symptomatology, including urination at intervals of 
one hour or less with a contracted bladder, the next higher 
evaluation of 40 percent cannot be awarded.  Id.  

Clinical data reflecting treatment after February 17, 1994 
reflects the service-connected status post transurethral 
resection of the veteran's prostate was manifested by 
impotence as well as nocturia times three.  During this time 
frame, the veteran's condition was determined, by cystoscopic 
testing, to be stable.  Between October 30, 1997 and 
March 18, 2001, the service-connected status post 
transurethral resection of the veteran's prostate was 
manifested by vacuum device placement due to erectile 
dysfunction, complaints of tenderness upon ejaculation with 
use of the vacuum device, and nocturia times two to three.  

According to the new genitourinary rating criteria, the 
service-connected status post transurethral resection of the 
veteran's prostate may be evaluated as voiding dysfunction or 
an urinary tract infection, whichever is predominant.  
38 C.F.R. § 4.115b, Diagnostic Code 7527 (2003).  Voiding 
dysfunction is rated based upon the particular condition, to 
include urine leakage, frequency, or obstructed voiding.  
38 C.F.R. § 4.115a (2003).  In this regard, the Board notes 
that relevant genitourinary evidence from February 17, 1994 
through March 18, 2001 reflects nocturia times three.  Such 
evidence supports an award of 20 percent for this time 
period, based upon impairment resulting from urinary 
frequency.  See, 38 C.F.R. § 4.115a (2003).  

Significantly, however, without evidence of daytime voiding 
of less than one hour intervals or of awakening to void five 
or more times per night, the next higher rating of 
40 percent, based upon impairment resulting from urinary 
frequency are not met or approximated.  38 C.F.R. § 4.115a 
(2003).  In addition, without evidence of the need to wear 
absorbent materials that must be changed two to four times 
per day, a higher rating of 40 percent, based upon impairment 
resulting from voiding dysfunction (including continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence) cannot be awarded.  Id.  
Furthermore, without evidence of urinary retention requiring 
intermittent or continuous catherization, a higher rating of 
30 percent, based upon impairment resulting from obstructed 
voiding, cannot be granted.  Id.  Moreover, without evidence 
of recurrent symptomatic urinary tract infections requiring 
drainage, frequent hospitalizations (greater than two times 
per year), and/or the need for continuous intensive 
management, a higher evaluation of 30 percent, based upon 
impairment resulting from urinary tract infections cannot be 
awarded.  Id.  

With regard to the veteran's claim of entitlement to a 
disability rating greater than 40 percent for the 
service-connected status post transurethral resection of his 
prostate since March 19, 2001, the Board notes that, since 
March 2002, the veteran has been treated for adenocarcinoma 
of the prostate.  Service connection has not been granted for 
prostate cancer.  Importantly, however, following a complete 
and thorough review of the evidence of record, the Board 
concludes that the symptomatology specifically associated 
with the service-connected status post transurethral 
resection of the veteran's prostate does not support the 
grant of a disability evaluation greater than 40 percent for 
this disability since March 19, 2001.  

In particular, according to the relevant evidence of record, 
the pathology determined to be specifically associated with 
the service-connected status post transurethral resection of 
the veteran's prostate since March 19, 2001 includes 
frequency times ten or twelve, nocturia times twelve, 
dysuria, a thin stream, urgency, impotence, and the need for 
medication for urgency.  Currently, the veteran has 
specifically denied the need for invasive or noninvasive 
procedures (including catherizations, drainage procedures, 
and dilations), absorbent materials, or recurrent urinary 
tract infections.  

Previously, in this decision, the Board has discussed the new 
genitourinary rating criteria which stipulates that the 
service-connected status post transurethral resection of the 
veteran's prostate may be evaluated as voiding dysfunction or 
an urinary tract infection, whichever is predominant.  
38 C.F.R. § 4.115b, Diagnostic Code 7527 (2003).  Voiding 
dysfunction is rated based upon the particular condition, to 
include urine leakage, frequency, or obstructed voiding.  
38 C.F.R. § 4.115a (2003).  In this regard, the Board notes 
that relevant genitourinary evidence since March 19, 2001 
reflects frequency times ten or twelve as well as nocturia 
times twelve.  Such evidence supports the current evaluation 
of 40 percent for this disability, based upon impairment 
resulting from urinary frequency.  See, 38 C.F.R. § 4.115a 
(2003).  

Significantly, however, a higher disability rating is not 
warranted.  In this regard, the Board notes that the only 
disability evaluation (under these pertinent regulations) 
that is greater than the currently assigned rating of 
40 percent is a 60 percent evaluation based upon impairment 
resulting from continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence.  
See, 38 C.F.R. § 4.115a (2003).  Specifically, this criteria 
stipulates that evidence that continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence results in the need to wear an appliance or 
absorbent materials which must be changed more than four 
times per day supports the grant of a 60 percent disability 
rating.  Id.  In the present case, pertinent evidence 
specifically notes that the veteran does not wear absorbent 
materials.  As such, a disability rating greater than the 
currently assigned 40 percent for the service-connected 
status post transurethral resection of the veteran's prostate 
cannot be awarded.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that, the veteran's service-connected 
disabilities have resulted in marked interference with his 
employment or require frequent periods of hospitalization.  
Rather, the Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
his service-connected disabilities have resulted in unusual 
disability or impairment that rendered the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  



(CONTINUED ON NEXT PAGE)




ORDER

A compensable disability rating for the service-connected 
allergic rhinitis is denied.  

A compensable disability rating for the service-connected 
ureteral calculus is denied.  

A 20 percent disability rating for the service-connected 
status post transurethral resection of the prostate from May 
11, 1990 through March 18, 2001 is granted, subject to the 
provisions governing the payment of monetary benefits.  

A disability rating greater than 40 percent for the 
service-connected status post transurethral resection of the 
prostate since March 19, 2001 is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



